Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 36-38 currently depend upon cancelled claim 35. The application has been amended to correct the dependency of claims 36-38, as follows: 
 	In claim 36, line 1 after “cell of claim”, delete [35], insert ---34---.
 	In claim 37, line 1 after “cell of claim”, delete [35], insert ---34---.
	In claim 38, line 1 after “cell of claim”, delete [35], insert ---34---.

Allowable Subject Matter
Claims 2-20, 22, 24-27, 34, 36-38, 41 and 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be WO 01/27353 to Homley and US Patent Application no. 2012/0318667 to Yang, as previously presented.
Regarding claim 34, Homley in view of Yang fails to teach a primary cathode plate retained on a cathode support, and configured to mechanically interlock with a plurality of adjacent cathode plates, wherein a first adjacent cathode plate and a second 
Regarding claim 41, the closest prior art made of record fails to teach or fairly suggest an electrolytic cell comprising the claimed combination of a carbon cathode block disposed on a current collector bar, a refractory material disposed adjacent to the carbon cathode block, a cathode support located on the carbon cathode block and a plurality of vertical cathode plates disposed on the cathode support.
Regarding claim 45, the closest prior art made of record fails to teach a plurality of vertical cathode plates adjacent to and overlapping with a plurality of vertical anode plates, wherein the plurality of vertical cathode plates comprise a first vertical cathode plate having an array of interlocked tiles.
There was not found a teaching in the prior art suggesting modification of the conventional electrolytic cells in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794